

Exhibit 10.27


SECOND AMENDMENT
TO THE
CATERPILLAR INC.
DEFERRED EMPLOYEES’ INVESTMENT PLAN
Caterpillar Inc. (the “Company”) sponsors the Caterpillar Inc. Deferred
Employees’ Investment Plan (the “Plan”). The Plan was most recently amended and
restated effective May 15, 2017 by a document dated May 9, 2017. Pursuant to
Section 9.1 of the Plan, the Company has reserved the right to amend the Plan,
in whole or in part, at any time. By this instrument, the Company amends the
Plan to update the name of the Compensation + Benefits department.
1.    This Second Amendment shall be effective as of September 1, 2018.
2.    Section 1.1(l) of the Plan is amended in its entirety to read as follows:
“(l)    “Director” means the Company’s Director of Total Rewards.”
3.    This Second Amendment amends only the provisions of the Plan as noted
herein, and those provisions not expressly amended shall be considered in full
force and effect. Notwithstanding the foregoing, this Second Amendment shall
supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions and the intent of this Second Amendment.
IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
by its duly authorized representative as of this 14th day of December, 2018.
CATERPILLAR INC.


/s/ Cheryl H. Johnson
Cheryl H. Johnson
Chief Human Resources Officer


6708842